DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed in view of Applicant’s submissions and remarks filed 12/06/2021.
Specifically, prior art of record fail to disclose: 
An electronic presentation system for automatic audience member incorporation, the electronic presentation system comprising:
an electronic processing device;
a first input device in communication with the electronic processing device;
a second input device in communication with the electronic processing device;
an output device in communication with the electronic processing device; and
a memory storing (i) electronic presentation instructions, (ii) audience member identification instructions, and (iii) processing instructions that, when executed by the electronic processing device, result in:
outputting, by the output device and in accordance with an execution of the electronic presentation instructions by the electronic processing device and at a first time and to an audience, a first portion of an electronic presentation;
identifying, in accordance with the electronic presentation instructions and based on the first portion of the electronic presentation, first electronic presentation data;
capturing, by the first input device and at the first time, information descriptive of a first member of the audience;
receiving, by the electronic processing device and from the second input device, information indicative of a command to tag the first member of the audience;
generating, by the electronic processing device and in response to the receiving of the information indicative of the command to tag the first member of the audience, a stored association between the first member of the audience and the first electronic presentation data; and
outputting an indication of the stored association.

Prior art discloses an electronic presentation system for automatic audience member incorporation, the electronic presentation system comprising: an electronic processing device; a first input device in communication with the electronic processing device; a second input device in communication with the electronic processing device; an output device in communication with the electronic processing device; and a memory storing (i) electronic presentation instructions, (ii) audience member identification instructions, and (iii) processing instructions that, when executed by the electronic processing device (See EARL (US 2011/0087523) Figure 5; SELEN et al (US 2015/0324066) paragraph 6-11; SELEN et al (US 2008/0108298) paragraph 8-10; HALEVI et al (US 2010/0257451) Figure 2), however, fail to disclose processing as emphasized above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIEL A BALAOING/Primary Examiner, Art Unit 2624